Name: Commission Regulation (EEC) No 3118/88 of 10 October 1988 amending Regulation (EEC) No 2329/85 laying down detailed rules for the application of the special measures for soya beans
 Type: Regulation
 Subject Matter: plant product;  economic policy;  monetary economics
 Date Published: nan

 No L 278/24 11 . 10 . 88Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3118/88 of 10 October 1988 amending Regulation (EEC) No 2329/85 laying down detailed rules for the application of the special measures for soya beans THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 2217/88 (2), and in particular Articles 2 (8) and 3a (6) thereof, Whereas Article 9 (3) of Commission Regulation (EEC) No 2329/85 (3), as last amended by Regulation (EEC) No 2674/88 (4), remained valid only for 1985/86 ; whereas in the interests of clarity that paragraph should be repealed ; Whereas the operation of the maximum guaranteed quantities provided for in Article 3a of Regulation (EEC) No 1491 /85 must be clarified and Article 10a of Regulation (EEC) No 2329/85 amended accordingly ; Whereas a definition should be given of the day on which the aid application is submitted, as referred to in Article 4 ( 1 ) of Council Regulation (EEC) No 2194/85 of 25 July 1985 adopting general rules concerning special measures for soya beans 0, as last amended by Regulation (EEC) No 2218/88 (6); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, accordance with the procedure laid down in Article 38 of Council Regulation No 136/66/EEC (') :  estimated production as referred to in the first subparagraph of Article 3a (3) of Regulation (EEC) No 1491 /85, in respect of the current marketing year,  actual production as referred to in the second subparagraph of Article 3a (3) of Regulation (EEC) No 1491 /85, in respect of the preceding marketing year, and, in accordance with paragraph 2 :  the adjustment to be made, where appropriate, to the amount of the aid for the marketing year in question . 2. The adjustment of the amount of the aid referred to in Article 3a (3) of Regulation (EEC) No 1491 /85 for a given marketing year shall be given by the algebraic sum of :  the reduction for the marketing year in question, calculated on the basis of production estimated in accordance with the first subparagraph of Article 3a (3) of the said Regulation and with Article la of Regulation (EEC) No 2194/85, and  the positive or negative reduction carried over from the previous year and resulting from the difference between, on the one hand, the reduction which would have been calculated for that marketing year if actual production had been taken into account ' instead of estimated production, and, on the other hand, the reduction calculated on the basis of estimated production. 3 . The amounts of aid fixed ' provisionally for a given marketing year before the adjustment for that marketing year is published in the Official Journal of the European Communities shall be adjusted accordingly by the Commission . 4. Before 15 October, Member States shall transmit to the Commission the following figures :  the area and quantity harvested in the preceding marketing year,  the anticipated area and quantity to be harvested in the current marketing year. HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EEC) No 2329/85 is hereby amended as follows : 1 . Article 9 (3) is deleted. 2. Article 10a is replaced by the following : 'Article 10a 1 . Before the end of the second month of each marketing year, the Commission shall fix for soya beans, on the basis of the data provided by the Member States or obtained by other means, and in (') OJ No 172, 30 . 9 . 1966, p. 3025/66. 3 . The following Article 11a is inserted : Article 11a 1 . The day on which the aid application is submitted, as referred to in Article 4 (1 ) of Regulation (EEC) No 2194/85, shall be taken to mean : (') OJ No L 151 , 10 . 6. 1985, p. 15 . 0 OJ No L 197, 26. 7. 1988 , p. 11 . 0 OJ No L 218 , 15. 8 . 1985, p. 16 . (4) OJ No L 239, 30 . 8 . 1988 , p. 19 . 0 OJ No L 204, 2. 8 . 1985, p. 1 . 6 OJ No L 197, 26. 7. 1988, p. 12. 11 . 10 . 88 Official Journal of the European Communities No L 278/25 (a) where the application is submitted to the competent agency, the day on which such submission takes place, provided receipt is by 4 p.m. at the latest ; (b) where the application is sent to the competent agency by letter, telex or fax, the day on which the application is received by the agency, provided the latter takes delivery by 4 p.m. at the latest ; (c) where the application is sent to the competent agency by telegram, the day on which it is received by the agency, provided that the telegram is recorded as sent by the telegraph office concerned by 4 p.m. and is delivered to the competent agency by 5.30 p.m. at the latest. 2 . Applications for aid which reach the competent agency either on a day which is not a working day for the agency or on a working day for the agency but later than the deadlines specified above shall be considered to have been submitted on the first working day which follows. 3 . The deadlines set in this Regulation are expressed in Belgian time.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 October 1988 . For the Commission Frans ANDRIESSEN Vice-President